TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 29, 2019



                                        NO. 03-19-00018-CV


                         Farida Moeen and Pulin Pandya, Appellants

                                                v.

                                 Centrix Group, LLC, Appellee




       APPEAL FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
  DISMISSED ON APPELLANTS’ MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on December 4, 2018.

Farida Moeen and Pulin Pandya have filed a motion to dismiss the appeal, and having considered

the motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion and dismisses the appeal. The appellants shall pay all costs relating to this appeal, both

in this Court and in the court below.